Title: Passport for Cyprian Sterry and John Smith, [24 September 1779]
From: Franklin, Benjamin
To: 


[September 24, 1779]
To all Captains & Commanders of Vessels of War, Privateers, & Letters of Marque, belonging to the United States of America, or to any of their Allies.
  It being represented to me, and appearing by good Testimony that Cyprian Sterry, & John Smith Junior, Natives of America & Subjects of the United States, having recovered Debts due to them in England to a considerable Amount, which Property they are desirous of transfering to their own Country, by vesting it in such Merchandise as may be most useful to the Publick Service there, as coarse Woolens, Linnens, & other Clothing fit for the Army; &c. and proposing to purchase in London the Brigantine Hope of about 120 Tons, to transport the said Goods; And the Congress having by a special Resolution for that purpose permitted the Importation from the English Domins. of the Property of the Inhabitants of America, or of Persons who are about to become Inhabitants in any of the said States; I do therefore request that if the said Brigantine Hope commanded by Thomas Holland, manned by about Eight Seamen, and having on board the said Messieurs Sterry & Smith, should in the Course of her said Voyage from London to America be met with by you, you would let her pass freely, with her Company, Passengers, Goods & Merchandize, without any Let, Hindrance, Seizure or Molestation whatsoever. Given at Passy, this 24th Day of September One Thousand Seven hundred and seventy nine.
 
Notations: Pass-port given to C. Sterry— & nearly the same to W. Johnston & Walter Belt / On the 25th of Sept Mr Sterry took the Oath of Allegiance to the U. S.
